FILED
                           NOT FOR PUBLICATION                             JUN 22 2011

                                                                      MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                           FOR THE NINTH CIRCUIT



CRAIG THOMAS DAWSON,                            No. 07-36033

              Petitioner - Appellant,           D.C. No. CV-06-00012-CMK

  v.
                                                ORDER
BRIAN BELLEQUE, Oregon State
Penitentiary,

              Respondent - Appellee.



                    Appeal from the United States District Court
                             for the District of Oregon
                   Garr M. King, Senior District Judge, Presiding

                     Argued and Submitted November 2, 2010
                                Portland, Oregon


Before:      W. FLETCHER and FISHER, Circuit Judges, and BURY,
             District Judge.*

       We construe this appeal as a motion under 28 U.S.C. § 2244(3) to file a

second or successive petition for habeas corpus. As jointly requested by the




       *
       The Honorable David C. Bury, United States District Judge for the District
of Arizona, sitting by designation.
parties, we grant the motion. We direct the district court to allow Petitioner Craig

Dawson to file his Second Amended Petition for Writ of Habeas Corpus. As

jointly agreed by the parties, the district court shall consider the merits of

Petitioner’s Ex Post Facto claim. As jointly agreed by the parties, Superintendent

Belleque shall waive all of his procedural defenses in the district court. Finally, as

jointly agreed by the parties, each party shall bear his own costs and fees.




                                            2